DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Response to Arguments
2.	Pages 10-11, the Applicant(s) argues that “Finally, Applicant submits that Kuckes uses its magnetic measurements for adjusting a direction of drilling during directional drilling of a drill string, which is not the same as calibrating the directional tool (i.e., a measurement tool) based on the first measurement and the second measurement, as in claim 28. As commonly known in the art, the calibration of a measurement tool is to achieve accurate measurements. Achieving accurate measurements is different from adjusting a drilling direction even if those accurate (i.e., calibrated) measurements may be used to adjust the drilling direction”. 
The Examiner states that it is noted that the features upon which applicant relies (i.e., “the calibration of a measurement tool is to achieve accurate measurements”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, the Examiner’s interpretation is proper pursuant to the MPEP 2111.01 Plain Meaning (I and II).

2.1. Argument in support to response number 2 above. 
Pursuant to MPEP 2111.01 Plain Meaning, II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION, “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).” … “The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003)” … “In In re Zletz, supra, the examiner and the Board had interpreted claims … The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) ("Claims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’." 710 F.2d at 802, 218 USPQ at 292 (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)) (emphasis in original)”.

In the instant case, the Examiner’s interpretation is reasonable and proper because the language of claim 1 is broader than any embodiment of the invention, thus, said language of claim 1 does not include the limitations set forth by the Applicant(s) that include but are not limited to the “the calibration of a measurement tool is to achieve accurate measurements” (hereinafter mentioned as Unclaimed-Limitations). 
Furthermore, it would have been improper for the Examiner to import the aforesaid Unclaimed-Limitations because the language of claim 1 is broader, ambiguous and does not include the aforesaid Unclaimed-Limitations. Therefore, one ordinary skilled in the art would have not imported the aforesaid Unclaimed-Limitations. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the foregoing, Kuckes properly and obviously discloses the calibration of the independent claims. 

2.2. Argument in support to response to number 2 above. 

	2111.01 Plain Meaning, I. THE WORDS OF A CLAIM MUST BE GIVEN THEIR "PLAIN MEANING" UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention … the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification … During examination, the claims must be interpreted as broadly as their terms reasonably allow … This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification.” … “In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say””.

In the instant case, the claim limitation at issue broadly and ambiguously recites “calibrating the directional tool based on the first measurement and the second measurement” but does not explain the manner in which the “directional tool” is calibrated. Said tool can be calibrated in different ways such as drilling direction, rotational speed, orientation, etc. 
Furthermore, the term “calibrating”, which also means “adjusting”, is an ordinary English word and could be reasonably interpreted by one ordinary skill in the art using any of their ordinary English meanings because the specifications do not provide any special definition for the aforesaid terms. 
 Furthermore, the term “adjust” is a synonym of “calibrating”, which is so broad and ambiguous that have many different definitions (see, https://www.thefreedictionary.com/calibrate) and/or synonyms (see, https://www.thesaurus.com/browse/calibrate), thus, could be reasonably used and/or interpreted to describe many different relationships between the elements of the claim (e.g. “adjusting a direction of drilling”). Consequently, the Examiner’s interpretation of the limitation is reasonable and consistent with the specifications of the Applicant(s). 
Furthermore, the claim language is so broad and ambiguous that do not exclude Kuckes’ teachings.
In light of the foregoing, the Kuckes properly and obviously teaches the calibration of the independent claims. 

Claim Objections
3. 	Claim 34 is objected to because of the following informalities: 
3.1	The limitation “determined tool reference angle” (line 4) and the limitation “sensor reference angle” (line 2) should be consistent with each other in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

4. 	Claim 37 is objected to because of the following informalities: 
4.1	The limitation “the calibrated reference directional tool” (line 2) of claim-37 and should be consistent with the limitation “the calibrated directional tool” of claim-28 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

5. 	Claim 52 is objected to because of the following informalities: 
5.1	The limitation “determined tool reference angle” (line 4) and the limitation “sensor reference angle” (line 2) should be consistent with each other in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Examiner’s Note
6.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 28, 30, 38, 40, 45, 46 and 48 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zacharko et al. (Pub. No.: US 2016/0299252 hereinafter mentioned “Zacharko”).

As per claim 28,  Zacharko discloses: 
A method of surveying a wellbore with a directional tool in a borehole string (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see [0010] and Abstract), comprising:
disposing a first sensor (Fig. 2, see the magnetic sensor 218. Also see [0022]) of the directional tool (Fig. 2, see the downhole tool 200. Also see [0016] and [0022]) in a non-homogeneous ambient magnetic field (Fig. 2, see the Earth's magnetic field 220. Also see [0022]);
applying a first applied magnetic field (Fig. 2, see any of the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b. Also see [0020], [0026], [0028]) to the first sensor (Fig. 2, see the magnetic sensor 218. Also see [0022]);
obtaining a first measurement (see [0026]-[0028]. Any or all of the measurements for each of the X, Y, and Z axes from the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b) at the first sensor while the first sensor (Fig. 2, see the magnetic sensor 218. Also see [0022]) is disposed within the non-homogeneous ambient magnetic field (Fig. 2, see the Earth's magnetic field 220. Also see [0022]) and with the first applied magnetic field applied (Fig. 2, see any of the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b. Also see [0020], [0026], [0028]);
applying a second applied magnetic field (Fig. 2, see any of the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b. Also see [0020], [0026], [0028] and [0034]) to the first sensor (Fig. 2, see the magnetic sensor 218. Also see [0022]);
obtaining a second measurement (see [0026]-[0028]. Any or all of the measurements for each of the X, Y, and Z axes from the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b) at the first sensor while the first sensor (Fig. 2, see the magnetic sensor 218. Also see [0022]) is disposed within the non-homogeneous ambient magnetic field (Fig. 2, see the Earth's magnetic field 220. Also see [0022]) and with the second applied magnetic field applied (Fig. 2, see any of the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b. Also see [0020], [0026], [0028] and [0034]);
calibrating the directional tool (Fig. 2, see the calibrated downhole tool 200. Also see [0029]) based on the first measurement and the second measurement (see [0024], [0026] and [0029]); and
obtaining a downhole survey measurement (see [0036], [0011], [0029] and [0009]. The survey is the azimuth) with the calibrated directional tool (Fig. 2, see the calibrated downhole tool 200. Also see [0029]) in the wellbore (Fig. 1, see the wellbore 118. Also see [0032] and [0034]).

As per claim 30,  Zacharko discloses the method of claim 28 as described above.
Zacharko further discloses: 
wherein the borehole string is a drill string (Fig. 1, see the tool string 116. Also see [0017] and [0029]) and further comprising drilling the wellbore with the drill string by using the downhole survey measurements (Also see [0010]-[0011]).

As per claim 38,  Zacharko discloses the method of claim 28 as described above.
Zacharko further discloses: 
wherein the directional tool has a first longitudinal axis (Fig. 2, see the imaginary longitudinal axis of the calibrated downhole tool 200. Also see [0029]) and the first and the second applied magnetic field (Fig. 2, see any of the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b. Also see [0020], [0026], [0028] and [0034]) are substantially aligned to the first longitudinal axis (Fig. 2, see the imaginary longitudinal axis of the calibrated downhole tool 200. Also see [0029]).

As per claim 40,  Zacharko discloses the method of claim 28 as described above.
Zacharko further discloses: 
applying the first applied magnetic field and the second applied magnetic field (Fig. 2, see any of the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b. Also see [0020], [0026], [0028] and [0034]) along at least one of the x-axis of the directional tool, the y-axis of the directional tool and the z-axis of the directional tool (Fig. 2, see any of the imaginary axis x, y, z of the calibrated downhole tool 200. Also see [0029]).

As per claim 45,  Zacharko discloses the method of claim 28 as described above.
Zacharko further discloses:
wherein the directional tool (Fig. 2, see the downhole tool 200. Also see [0016] and [0022]) includes a wire configured to carry a current (Fig. 2, see the positive conductor 214a and/or negative conductors 214b formed by a twisted pair of wires. Also see [0021] and [0025]) and 
wherein calibrating includes determining one or more calibration parameters, wherein the calibration parameters being a function of the current and wherein the calibration parameters (see [0026]-[0028], [0033] and/or claim-1) are determined for a first current (Fig. 2, the current that flows in the positive conductor 214a. Also see [0021] and [0025]) through the wire and for a second current through the wire (Fig. 2, the current that flows in the negative conductor 214b. Also see [0021] and [0025]).

As per claim 46, Zacharko discloses:
A directional tool for use in a borehole string (Fig. 2, see the downhole tool 200. Also see [0016] and [0022]) for surveying (see [0036], [0011], [0029] and [0009]. The survey is the azimuth) a wellbore (Fig. 1, see the wellbore 118. Also see [0032] and [0034]), comprising:
a first sensor (Fig. 2, see the magnetic sensor 218. Also see [0022]) calibrated by:
disposing the first sensor (Fig. 2, see the magnetic sensor 218. Also see [0022]) in a non-homogeneous ambient magnetic field (Fig. 2, see the Earth's magnetic field 220. Also see [0022]); 
applying a first applied magnetic field (Fig. 2, see any of the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b. Also see [0020], [0026], [0028]) to the first sensor (Fig. 2, see the magnetic sensor 218. Also see [0022]);
obtaining a first measurement (see [0026]-[0028]. Any or all of the measurements for each of the X, Y, and Z axes from the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b) at the first sensor, while the first sensor (Fig. 2, see the magnetic sensor 218. Also see [0022]) is disposed within the non-homogeneous ambient magnetic field (Fig. 2, see the Earth's magnetic field 220. Also see [0022]) and with the first applied magnetic field applied (Fig. 2, see any of the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b. Also see [0020], [0026], [0028]);
applying a second applied magnetic field (Fig. 2, see any of the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b. Also see [0020], [0026], [0028] and [0034]) to the first sensor (Fig. 2, see the magnetic sensor 218. Also see [0022]);
obtaining a second measurement (see [0026]-[0028]. Any or all of the measurements for each of the X, Y, and Z axes from the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b) at the first sensor while the first sensor (Fig. 2, see the magnetic sensor 218. Also see [0022]) is disposed within the non-homogeneous ambient magnetic field (Fig. 2, see the Earth's magnetic field 220. Also see [0022]) and with the second applied magnetic field applied (Fig. 2, see any of the conductor magnetic fields 216 generated by either positive-conductor 214a, or, the negative-conductor 214b. Also see [0020], [0026], [0028] and [0034]);
calibrating the directional tool (Fig. 2, see the calibrated downhole tool 200. Also see [0029]) based on the first measurement and the second measurement (see [0024], [0026] and [0029]);
wherein a downhole survey measurement is obtained (see [0036], [0011], [0029] and [0009]. The survey is the azimuth) with the calibrated directional tool (Fig. 2, see the calibrated downhole tool 200. Also see [0029]) disposed in the wellbore (Fig. 1, see the wellbore 118. Also see [0032] and [0034]).

As per claim 48,  Zacharko discloses the directional tool of claim 46 as described above.
Zacharko further discloses: 
wherein the borehole string is a drill string (Fig. 1, see the tool string 116. Also see [0017] and [0029]) and further comprising drilling the wellbore with the drill string by using the downhole survey measurements (Also see [0010]-[0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 29, 31, 32, 34-37, 47, 49, 50, and 52-55 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zacharko in view of Shumway et al. (Pub. No.: US 2013/0314092 hereinafter mentioned “Shumway”).

As per claim 29,  Zacharko discloses the method of claim 28 as described above but does not explicitly disclose:
wherein at least one of the first and second applied magnetic field is zero.
However, Shumway further discloses:
wherein at least one of the first and second applied magnetic field is zero (see [0056]. The measurements BEARTH and the offset-component, which corresponds magnetic-flux generated by magnetized magnetic tubular, are taken with zero applied magnetic field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “wherein at least one of the first and second applied magnetic field is zero”, disclosed by Shumway into Zacharko, with the motivation and expected benefit related to improving the system and measurements by determining the final offset and using either an initial calibration and/or a model, in order to estimate the angle that the logging device has been rotated in the tubular (Shumway, Paragraph [0055]).
Furthermore, Zacharko states that “as the teachings of the present disclosure may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein. Furthermore, no limitations are intended to the details of construction or design herein shown” (Zacharko, Paragraph [0048]).

As per claim 31,  Zacharko discloses the method of claim 28 as described above but does not explicitly disclose:
disposing a second sensor in the non-homogeneous ambient magnetic field;
applying the first applied magnetic field to the second sensor;
obtaining a third measurement at the second sensor, while the second is disposed within the non-homogeneous ambient magnetic field and with the first applied magnetic field applied; 
applying the second applied magnetic field to the second sensor;
obtaining a fourth measurement at the second sensor while the second sensor is disposed within the non-homogeneous ambient magnetic field and with the second applied magnetic field applied; and
calibrating the directional tool based on the first, second, third, and fourth measurement.
However, Shumway further discloses: 
disposing a second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) in the non-homogeneous ambient magnetic field (Fig. 12, see the Earth’s magnetic field in block 1201. Also see [0056] and [0028]);
applying the first applied magnetic field (Zacharko teaches this, therefore, this limitation comes from the combination of Zacharko and Shumway) to the second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]);
obtaining a third measurement at the second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]), while the second is disposed within the non-homogeneous ambient magnetic field (Fig. 12, see the Earth’s magnetic field in block 1201. Also see [0056] and [0028]) and with the first applied magnetic field applied (Zacharko teaches this, therefore, this limitation comes from the combination of Zacharko and Shumway); 
applying the second applied magnetic field (Zacharko teaches this, therefore, this limitation comes from the combination of Zacharko and Shumway) to the second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]);
obtaining a fourth measurement at the second sensor (. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) while the second sensor is disposed within the non-homogeneous ambient magnetic field (Fig. 12, see the Earth’s magnetic field in block 1201. Also see [0056] and [0028]) and with the second applied magnetic field applied (Zacharko teaches this, therefore, this limitation comes from the combination of Zacharko and Shumway); and
calibrating the directional tool (Fig. 11, see any of the lines. Also see [0054]-[0056]) based on the first, second, third, and fourth measurement (see [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “disposing a second sensor in the non-homogeneous ambient magnetic field; applying the first applied magnetic field to the second sensor; obtaining a third measurement at the second sensor, while the second is disposed within the non-homogeneous ambient magnetic field and with the first applied magnetic field applied; applying the second applied magnetic field to the second sensor; obtaining a fourth measurement at the second sensor while the second sensor is disposed within the non-homogeneous ambient magnetic field and with the second applied magnetic field applied; and calibrating the directional tool based on the first, second, third, and fourth measurement”, disclosed by Shumway into Zacharko, with the motivation and expected benefit related to improving the system and measurements by determining the final offset and using either an initial calibration and/or a model, in order to estimate the angle that the logging device has been rotated in the tubular (Shumway, Paragraph [0055]), and further providing  an angular position measurement made using the sensor is substantially independent of the magnetization of the magnetic tubular and, thus, of improved accuracy as compared to an uncompensated signal (Shumway, Paragraph [0059]).
Furthermore, pursuant to Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. Similar to Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the claimed aforesaid second sensor and performing the steps of claim-28 upon it, is simply a “mere duplication of parts” that has no patentable significance because it does not produce a new and unexpected result. 

As per claim 32, the combination of Zacharko and Shumway discloses the method of claim 31 as described above.
Shumway, with the obvious motivation set forth above in calim-31, further discloses: 
wherein the second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) is a calibrated sensor (Fig. 11, see any of the lines. Also see [0054]-[0056]).

As per claim 34,  the combination of Zacharko and Shumway discloses the method of claim 31 as described above.
Shumway, with the obvious motivation set forth above in calim-31, further discloses: 
wherein the directional tool (Also see [0056] and [0046]. Any of the systems/logging-tool of Figs. 2-11, such as the bottom hole assembly BHA for a directional drilling tool of Fig. 7) has a first longitudinal axis (Fig. 10, see the tool axis. Also see [0051]), further comprising determining a sensor reference angle (Fig. 10, see any of the angles/degrees of any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) between the first longitudinal axis (Fig. 10, see the tool axis. Also see [0051]) and an axis of the second sensor (Fig. 10, see any of the three measurement axes 1007, 1009, and 1011 corresponding to any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) and calibrating the directional tool (Fig. 11, see any of the lines. Also see [0054]-[0056]) based on the determined tool reference angle (Fig. 10, see any of the angles/degrees of any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]). 

As per claim 35, the combination of Zacharko and Shumway discloses the method of claim 31 as described above.
Shumway, with the obvious motivation set forth above in calim-31, further discloses: 
wherein the directional tool (Also see [0056] and [0046]. Any of the systems/logging-tool of Figs. 2-11, such as the bottom hole assembly BHA for a directional drilling tool of Fig. 7) has a first longitudinal axis (Fig. 10, see the tool axis. Also see [0051]) and the second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) is in a calibrated reference directional tool (Fig. 11, see any of the lines. Also see [0054]-[0056]) having a second longitudinal axis (Fig. 10, see any of the three measurement axes 1007, 1009, and 1011 corresponding to any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]), further comprising determining a tool reference angle (Fig. 10, see any of the angles/degrees of any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) between the first longitudinal axis (Fig. 10, see the tool axis. Also see [0051]) and the second longitudinal axis (Fig. 10, see any of the three measurement axes 1007, 1009, and 1011 corresponding to any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) and calibrating the directional tool (Fig. 11, see any of the lines. Also see [0054]-[0056]) based on the determined tool reference angle (Fig. 10, see any of the angles/degrees of any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]).

As per claim 36, the combination of Zacharko and Shumway discloses the method of claim 35 as described above.
Shumway, with the obvious motivation set forth above in calim-31, discloses the tool reference angle (Fig. 10, see any of the angles/degrees of any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) but does not explicitly disclose that it is smaller than 10 degrees.
However, the claim limitation “smaller than 10 degrees” is simply claiming an open range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As per claim 37,  the combination of Zacharko and Shumway discloses the method of claim 35 as described above.
Zacharko further discloses: 
wherein the directional tool and the calibrated reference directional tool are of the same design with respect to at least one of dimensions, magnetic sources, and magnetic material distribution (Fig. 2, see the calibrated downhole directional tool 200 that is the same as the directional tool, therefore, the dimensions are the same. Also see [0029]).

As per claim 47,  Zacharko discloses the directional tool of claim 46 as described above but does not explicitly disclose:
wherein at least one of the first and second applied magnetic field is zero.
However, Shumway further discloses:
wherein at least one of the first and second applied magnetic field is zero (see [0056]. The measurements BEARTH and the offset-component, which corresponds magnetic-flux generated by magnetized magnetic tubular, are taken with zero applied magnetic field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “wherein at least one of the first and second applied magnetic field is zero”, disclosed by Shumway into Zacharko, with the motivation and expected benefit related to improving the system and measurements by determining the final offset and using either an initial calibration and/or a model, in order to estimate the angle that the logging device has been rotated in the tubular (Shumway, Paragraph [0055]).
Furthermore, Zacharko states that “as the teachings of the present disclosure may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein. Furthermore, no limitations are intended to the details of construction or design herein shown” (Zacharko, Paragraph [0048]).

As per claim 49,  Zacharko discloses the directional tool of claim 46 as described above but does not explicitly disclose:
disposing a second sensor in the non-homogeneous ambient magnetic field;
applying the first applied magnetic field to the second sensor;
obtaining a third measurement at the second sensor, while the second is disposed within the non-homogeneous ambient magnetic field and with the first applied magnetic field applied; 
applying the second applied magnetic field to the second sensor;
obtaining a fourth measurement at the second sensor while the second sensor is disposed within the non-homogeneous ambient magnetic field and with the second applied magnetic field applied; and
calibrating the directional tool based on the first, second, third, and fourth measurement.
However, Shumway further discloses: 
disposing a second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) in the non-homogeneous ambient magnetic field (Fig. 12, see the Earth’s magnetic field in block 1201. Also see [0056] and [0028]);
applying the first applied magnetic field (Zacharko teaches this, therefore, this limitation comes from the combination of Zacharko and Shumway) to the second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]);
obtaining a third measurement at the second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]), while the second is disposed within the non-homogeneous ambient magnetic field (Fig. 12, see the Earth’s magnetic field in block 1201. Also see [0056] and [0028]) and with the first applied magnetic field applied (Zacharko teaches this, therefore, this limitation comes from the combination of Zacharko and Shumway); 
applying the second applied magnetic field (Zacharko teaches this, therefore, this limitation comes from the combination of Zacharko and Shumway) to the second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]);
obtaining a fourth measurement at the second sensor (. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) while the second sensor is disposed within the non-homogeneous ambient magnetic field (Fig. 12, see the Earth’s magnetic field in block 1201. Also see [0056] and [0028]) and with the second applied magnetic field applied (Zacharko teaches this, therefore, this limitation comes from the combination of Zacharko and Shumway); and
calibrating the directional tool (Fig. 11, see any of the lines. Also see [0054]-[0056]) based on the first, second, third, and fourth measurement (see [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “disposing a second sensor in the non-homogeneous ambient magnetic field; applying the first applied magnetic field to the second sensor; obtaining a third measurement at the second sensor, while the second is disposed within the non-homogeneous ambient magnetic field and with the first applied magnetic field applied; applying the second applied magnetic field to the second sensor; obtaining a fourth measurement at the second sensor while the second sensor is disposed within the non-homogeneous ambient magnetic field and with the second applied magnetic field applied; and calibrating the directional tool based on the first, second, third, and fourth measurement”, disclosed by Shumway into Zacharko, with the motivation and expected benefit related to improving the system and measurements by determining the final offset and using either an initial calibration and/or a model, in order to estimate the angle that the logging device has been rotated in the tubular (Shumway, Paragraph [0055]), and further providing  an angular position measurement made using the sensor is substantially independent of the magnetization of the magnetic tubular and, thus, of improved accuracy as compared to an uncompensated signal (Shumway, Paragraph [0059]).
Furthermore, pursuant to Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. Similar to Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the claimed aforesaid second sensor and performing the steps of claim-28 upon it, is simply a “mere duplication of parts” that has no patentable significance because it does not produce a new and unexpected result. 

As per claim 50, the combination of Zacharko and Shumway discloses the directional tool of claim 49 as described above.
Shumway, with the obvious motivation set forth above in calim-49, further discloses: 
wherein the second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) is a calibrated sensor (Fig. 11, see any of the lines. Also see [0054]-[0056]).

As per claim 52,  the combination of Zacharko and Shumway discloses the directional tool of claim 49 as described above.
Shumway, with the obvious motivation set forth above in calim-49, further discloses: 
wherein the directional tool (Also see [0056] and [0046]. Any of the systems/logging-tool of Figs. 2-11, such as the bottom hole assembly BHA for a directional drilling tool of Fig. 7) has a first longitudinal axis (Fig. 10, see the tool axis. Also see [0051]), further comprising determining a sensor reference angle (Fig. 10, see any of the angles/degrees of any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) between the first longitudinal axis (Fig. 10, see the tool axis. Also see [0051]) and an axis of the second sensor (Fig. 10, see any of the three measurement axes 1007, 1009, and 1011 corresponding to any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) and calibrating the directional tool (Fig. 11, see any of the lines. Also see [0054]-[0056]) based on the determined tool reference angle (Fig. 10, see any of the angles/degrees of any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]). 

As per claim 53, the combination of Zacharko and Shumway discloses the directional tool of claim 49 as described above.
Shumway, with the obvious motivation set forth above in calim-49, further discloses: 
wherein the directional tool (Also see [0056] and [0046]. Any of the systems/logging-tool of Figs. 2-11, such as the bottom hole assembly BHA for a directional drilling tool of Fig. 7) has a first longitudinal axis (Fig. 10, see the tool axis. Also see [0051]) and the second sensor (Fig. 10, see any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) is in a calibrated reference directional tool (Fig. 11, see any of the lines. Also see [0054]-[0056]) having a second longitudinal axis (Fig. 10, see any of the three measurement axes 1007, 1009, and 1011 corresponding to any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]), further comprising determining a tool reference angle (Fig. 10, see any of the angles/degrees of any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) between the first longitudinal axis (Fig. 10, see the tool axis. Also see [0051]) and the second longitudinal axis (Fig. 10, see any of the three measurement axes 1007, 1009, and 1011 corresponding to any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) and calibrating the directional tool (Fig. 11, see any of the lines. Also see [0054]-[0056]) based on the determined tool reference angle (Fig. 10, see any of the angles/degrees of any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]).

As per claim 54, the combination of Zacharko and Shumway discloses the directional tool of claim 53 as described above.
Shumway, with the obvious motivation set forth above in calim-49, discloses the tool reference angle (Fig. 10, see any of the angles/degrees of any of the three magnetic sensors 1001, 1003, and 1005. Also see [0051]) but does not explicitly disclose that it is smaller than 10 degrees.
However, the claim limitation “smaller than 10 degrees” is simply claiming an open range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As per claim 55,  Zacharko discloses the method of claim 28 as described above but does not explicitly disclose:
wherein at least one of the first and second applied magnetic field is applied by a coil.
Shumway further discloses:
wherein at least one of the first and second applied magnetic field is applied by a coil (see [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “wherein at least one of the first and second applied magnetic field is applied by a coil”, disclosed by Shumway into Zacharko, with the motivation and expected benefit related to improving the system and measurements by determining the final offset and using either an initial calibration and/or a model, in order to estimate the angle that the logging device has been rotated in the tubular (Shumway, Paragraph [0055]), and further providing  an angular position measurement made using the sensor is substantially independent of the magnetization of the magnetic tubular and, thus, of improved accuracy as compared to an uncompensated signal (Shumway, Paragraph [0059]).

9.	Claim(s) 33, 42 and 51 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zacharko in view of Estes et al (Pub. No.: US 2015/0331138 hereinafter mentioned as “Estes”, which was used in a prior rejection).

As per claim 33,  Zacharko discloses the method of claim 28 as described above.
Zacharko discloses the calibration but does not explicitly discloses that it includes
determining one or more calibration parameters, the one or more calibration parameters being a function at least one of a sensitivity of the first sensor and a misalignment of the first sensor with respect to the directional tool.
However, Estes further discloses: 
wherein calibrating includes determining one or more calibration parameters, the one or more calibration parameters being a function at least one of a sensitivity of the first sensor and a misalignment of the first sensor with respect to the directional tool (see [0031]-[0032], [0078] and [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the determination of “one or more calibration parameters, the one or more calibration parameters being a function at least one of a sensitivity of the first sensor and a misalignment of the first sensor with respect to the directional tool”, disclosed by the Estes into Zacharko, with the motivation and expected benefit related to improving the drilling measurements and system by determining tool sensor corrections that may be used to correct the magnetometer measurements for systemic tool errors (Estes, Paragraph [0031]).

As per claim 42,  Zacharko discloses the method of claim 28 as described above but does not explicitly disclose:
determining the misalignment of the first sensor with respect to the directional tool from the one or more calibration parameters.
However, Estes further discloses: 
determining the misalignment of the first sensor with respect to the directional tool from the one or more calibration parameters (see [0031]-[0032], [0078] and [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the determination of “the misalignment of the first sensor with respect to the directional tool from the one or more calibration parameters”, disclosed by the Estes into Zacharko, with the motivation and expected benefit related to improving the drilling measurements and system by determining tool sensor corrections that may be used to correct the magnetometer measurements for systemic tool errors (Estes, Paragraph [0031]).

As per claim 51,  Zacharko discloses the directional tool of claim 46 as described above.
Zacharko discloses the calibration but does not explicitly discloses that it includes
determining one or more calibration parameters, the one or more calibration parameters being a function at least one of a sensitivity of the first sensor and a misalignment of the first sensor with respect to the directional tool.
However, Estes further discloses: 
wherein calibrating includes determining one or more calibration parameters, the one or more calibration parameters being a function at least one of a sensitivity of the first sensor and a misalignment of the first sensor with respect to the directional tool (see [0031]-[0032], [0078] and [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the determination of “one or more calibration parameters, the one or more calibration parameters being a function at least one of a sensitivity of the first sensor and a misalignment of the first sensor with respect to the directional tool”, disclosed by the Estes into Zacharko, with the motivation and expected benefit related to improving the drilling measurements and system by determining tool sensor corrections that may be used to correct the magnetometer measurements for systemic tool errors (Estes, Paragraph [0031]).

10.	Claim(s) 39 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zacharko in view of Niina (Pub. No.: US 2003/0184305 hereinafter mentioned as “Niina”, which was used in a prior rejection).

As per claim 39,  Zacharko discloses the method of claim 1 as described above but does not explicitly discloses that said first sensor has a response to said first or second applied magnetic field that is defined by a first-degree polynomial.
However, Niina further discloses:
wherein the first sensor has a response to the first or second applied magnetic field that is defined by a first-degree polynomial (Fig. 3b, see the linear-function also known as a first-degree-polynomial response of magnetic sensors. Also see [0024] and [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “first-degree polynomial” disclosed by the Niina into Zacharko, with the motivation and expected benefit related to improving the drilling measurements and system by providing improved borehole measurements techniques and tools that can better withstand the downhole environments (Niina, Paragraph [0005]).

11.	Claim(s) 43 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zacharko in view of Donderici et al (Pub. No.: US 2015/0268371 hereinafter mentioned as “Donderici”, which was used in a prior rejection).

As per claim 43,  Zacharko discloses the method of claim 28 as described above. 
Zacharko discloses using the calibrated directional tool as described above but does not explicitly disclose to determine a magnetic gradient in said wellbore.
However, Donderici further discloses:
using the directional tool to determine a magnetic gradient in the wellbore (see [0029], [0040] and claim-1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the determination of “a magnetic gradient in said wellbore”, disclosed by the Donderici into Zacharko, with the motivation and expected benefit related to improving the drilling measurements and system by utilizing the magnetic gradient to determine much more precise distances and respective positions of the two wellbores (Donderici, Paragraph [0040]).

12.	Claim(s) 44 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zacharko in view of Estes et al (Pub. No.: US 2005/0056461 hereinafter mentioned as “Estes_921”, which was used in a prior rejection).

As per claim 44,  Zacharko discloses the method of claim 28 as described above. 
Zacharko discloses the calibration as described above but does not explicitly disclose that it includes determining one or more calibration parameters, the one or more calibration parameters being a function of temperature and wherein the calibration parameters are determined for a first temperature and a second temperature.
However, Estes_921 further discloses:
wherein calibrating includes determining one or more calibration parameters, the one or more calibration parameters being a function of temperature and wherein the calibration parameters (Fig. 8, see the Temp Drift parameter. Also see [0058]-[0060]) are determined for a first temperature and a second temperature (Fig. 8, see the temperature change 803. Also see [0058]-[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the determination of “one or more calibration parameters, the one or more calibration parameters being a function of temperature and wherein the calibration parameters are determined for a first temperature and a second temperature” disclosed by the Estes_921 into Zacharko, with the motivation and expected benefit related to improving the drilling measurements and system by providing bias correction for temperature drift of temperature dependent bias sensors so the drilling direction is accurate control (Estes_921, Paragraph [0062] and [0058]) and determine the drill string azimuth, true coordinates and direction in the wellbore (Estes_921, Paragraph [0034] and [0015]).

Allowable Subject Matter
13. 	Claim(s) 41 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	The following is an examiner's statement of reasons for the objection: 

15. 	Regarding claim 41, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the directional tool has a first longitudinal axis, further comprising: determining a bias of the first sensor from a measurement of the first sensor obtained with the first longitudinal axis aligned parallel to the earth's magnetic field and a measurement of the first sensor obtained with the first longitudinal axis aligned anti-parallel to the earth's magnetic field. 

16.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858